Citation Nr: 1511072	
Decision Date: 03/16/15    Archive Date: 03/27/15

DOCKET NO.  09-42 331	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

Veteran and his Cousin


ATTORNEY FOR THE BOARD

A. G. Alderman, Counsel


INTRODUCTION

The Veteran had active service from April 2000 to August 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Atlanta, Georgia.

The Board remanded this matter in October 2012 for additional development, to include the scheduling of a hearing before the Board.  The hearing occurred in March 2013 and a transcript of the hearing has been associated with the claims file; however, the remainder of the development ordered was not substantially completed.  The Board remanded this matter in July 2013 and April 2014 for compliance with the October 2012 remand directives.  All development has been substantially completed.  See Stegall v. West, 11 Vet. App. 268 (1998).

The current record before the Board consists entirely of electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Reason for Remand: To schedule a VA examination to determine the etiology of the Veteran's acquired psychiatric disorder.

The Veteran seeks service connection for an acquired psychiatric disorder, to include PTSD.  During the course of his claim, he has asserted that he was exposed to fellow servicemen whom had committed suicide or died accidentally.  In an April 2009 statement, he indicated that one person hung himself and others died in a drowning accident.  During his hearing before the Board, the Veteran testified that the deaths at Fort Hood occurred in March or April 2001.  

In August 2013, the Appeals Management Center (AMC)/RO asked the Joint Services Records Research Center (JSRRC) to determine whether there were any suicides or accidental deaths by drowning between March and April 2001.  In September 2013, the JSRRC responded that it was unable to locate documentation verifying a drowning incident at Fort Hood, Texas during the March-May, 2001 period.  However, the JSRRC researched the US Army casualty information, which documents casualties involving self-inflected wounds that occurred at Fort Hood, Texas in October and December 2001.  The Board observes that the Veteran was stationed at Fort Hood during that period and that subsequent to that period, he was involved in a motor vehicle accident (MVA) with traumatic brain injury (TBI).  See Treatment Record, Columbus Regional, dated February 13, 2004.  Consequently, given the intervening MVA and TBI, the Board finds that it is probable that the Veteran mis-remembered the dates of the suicides he was exposed to at Fort Hood.  Thus, giving the Veteran the benefit of the doubt, the Board finds that the Veteran was likely exposed to the deaths that occurred in October and December 2001.

The Board observes that the Veteran has not had a VA mental health examination to determine whether any acquired psychiatric disorder, to include PTSD, is related to service other than his MVA, which did not occur in the line of duty.  In light of the above, the Board finds that a remand is warranted to provide the Veteran a VA examination to determine whether his exposure to suicides while at Fort Hood has resulted in PTSD or whether he has any other acquired psychiatric disorder that is causally related to service other than the MVA.

Accordingly, the case is REMANDED for the following action:

1. Obtain updated VA treatment records, if any.

2. Schedule the Veteran for a VA examination to determine the nature and etiology of his acquired psychiatric disorders.  The examiner must be provided access to Virtual VA and VBMS and be provided a copy of this remand.  The examiner must indicate review of these items in the examination report.  All necessary testing must be conducted.

All mental health diagnoses must be documented.  For each diagnosis, the examiner must indicate whether it is at least as likely as not (50 percent or greater) that the diagnosis is related to service.

The examiner must be informed that for PTSD purposes, the only stressor that has been verified is the Veteran's exposure to a suicide victim while at Fort Hood.

The examiner is also notified that the Veteran's MVA was not in the line of duty and as such, any diagnosis stemming from this incident is not subject to service connection.

The examiner must provide a comprehensive report including complete rationale for all conclusions reached.

3. Then, readjudicate the Veteran's claim on appeal.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case.  Allow an appropriate period of time for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




